DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/15/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it contains a listing with no date.  It has been placed in the application file, but the information referred to therein and denoted with strikethrough has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 2005/0150688) in view of Hackstaff et al. (US 1,720,325).  MacGregor et al. disclose a method, and system comprising: producing a plasma discharge (as in fig 3) produced by one or more electrodes (32, 46) of a drill bit of a pules power drill string in a borehole for drilling the borehole in the subsurface formation; a pulse power drill string (fig 1, paragraphs 40-43) configured to be positioned in a borehole formed in a subsurface formation, wherein the pulse power drill string comprises a drill bit with one or more electrodes (32, 46) to periodically emit an electrical discharge to drill the borehole; wherein the interaction between rock and the plasma discharge releases volatile inorganic compounds related to the rock type into the drilling fluid (inherent as best understood since plasma drilling would produce such compounds).  MacGregor et al. do not disclose a determining chemical species released into a drilling fluid during drilling, correlating the chemical species to an attribute of a formation or classifying a type of rock based on the correlating.
Hackstaff et al. discloses a method comprising determining a chemical species released into a drilling fluid during drilling (page 2, lines 53+ as determining salt or gas or oil); correlating the chemical species to an attribute of the subsurface formation (page 2, lines 53+ as correlating conductivity to fluid content which is from the formation being drilling); classifying a type of rock of the subsurface formation based on the correlating (page 2, lines 2+; where formation is classifying as a fluid containing formation or more specifically classifying formation type as in whether formation includes gas or oil or salt); wherein the attribute of the subsurface formation is conductivity (page 2, lines 48+); determining concentrations of inorganic chemical species released into the drilling fluid .

Claims 8-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. in view of Hackstaff et al. as similarly applied to claims 1-2, and 4-7 above, and further in view of Rowe et al. (US 2019/0368345).  MacGregor et al. and Hackstaff et al. disclose all the limitations of these claims, as applied to claims 1-2 and 4-7 above except for disclosing a sample extractor or a computer readable medium with instructions to perform the method (as in claims 1-2, 4-7 above).
Rowe et al. disclose a computer readable medium and system wherein a computer device performs operations related to determining chemical species within a wellbore fluid (paragraphs 23-27); a sample extractor (122) configured to collect a sample of a fluid that circulated down a borehole after drilling (paragraph 22); a .

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
2/28/2022